IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 01-41005
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

JEFFERY MCDANIEL,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 9:00-CR-49-ALL
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jeffery McDaniel appeals his sentence following his guilty

plea conviction for being a felon in possession of a firearm.    He

argues that he was entitled to an acceptance-of-responsibility

adjustment to his offense level and that his repeated drug use

while on pretrial release was attributable to his being an addict

such that it should not have prevented him from being credited

with the adjustment.

     McDaniel’s argument is foreclosed by this court’s decisions

in United States v. Flucas, 99 F.3d 177, 180 (5th Cir. 1996), and

United States v. Rickett, 89 F.3d 224, 227 (5th Cir. 1996).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            No. 01-41005
                 -2-

AFFIRMED.